department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all tax years identification_number form required to be filed employer_identification_number contact person contact number number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number identification_number contact person employer_identification_number contact number we have considered your application_for recognition of exemption from federal_income_tax date date uil dear under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you submitted as your articles of organization a document entitled declaration of trust and purporting to create a charitable_trust this document was not signed by any trustees or certified by a notary public you also submitted a document entitled charter purporting to create a non-profit corporation under the laws of the state in which you are located this document was also not signed and has never been filed with the state authorities the individuals identified in both documents as your initial trustees were also identified as the owners and governing body of a related for-profit business fp information filed with the secretary of state indicates that fp continues in operation as an active business you represented in your form_1023 that you are a successor to fp and that fp’s owners served as your initial board_of directors you provided conflicting information regarding the percentage of ownership interests among your initial board members and those appointed later further you did not provide a copy of any sales agreements appraisals or other information explaining the terms of your assumption of fp’s business or any evidence that fp is no longer operating in addition you and fp share the same location and have the same phone number although you indicated that you pay dollar_figure per month rent for that location you did not submit a copy of a rental agreement it appears that you continue to be controlled by and operated as an integral part of fp’s ongoing business in your form_1023 you represented that your organizational goal would emphasize minority community educational real_estate investment youth activities civic leadership and mall business development you also represented that you will be operating a school operating a childcare center and that you are an instrumentality of a state or political_subdivision you did not submit documentation describing any of these activities you submitted information indicating that fp’s primary business is the sale of financial and mortgage services to the general_public fp sells debt management plans dmps and credit repair services you state that like fp your primary activity will be the sale of financial services including mortgage products credit repair and dmps to the general_public you did not provide detailed information as to how your dmp or credit repair programs would be conducted as requested in our letters dated date and date as regards your dmp services however you stated that the amount of fee to be charged to a client would be based on the amount of debt owed to a creditor you further indicated that these services are not limited to a particular class of people such as minority low-income elderly etc moreover you indicated that you do not expect to receive any payments fair share from the creditors you also provided representations that you would offer credit repair services to the general_public you provided a copy of a letter which you apparently sent to a creditor requesting that incorrect information be removed from a credit report as to fee structure you stated the following the fees structure would sic determined for their services you provided no other information as to how much would be charged for credit repair services although you haven’t described these programs in full the federal trade commission ftc see attached ftc facts sheet describes these programs as very risky you submitted a copy of your website it is clear on its face that you share this website with fp your name and fp’s are shown as one on the main page of the website the website describes fp’s purposes as follows the purpose of fp is to provide our clients a sic financial brokerage services for building strong and effective assets the website also indicates that the following services are provided buying trust deeds mortgage notes annuities balloon payments structured settlements wrap around etc marketing promotions on the website include frustrated with mounting debt that you can’t seem to get out of tired of being turned down for the money you need haunted by bad credit reports you can’t seem to shake america’s fp wants to help there is mention of a membership benefits plan on the website though it is not clear what this program entails you provided several copies of documents to be used in the mortgage part of your business operations in a letter to a mortgage note holder you stated the following we pay top dollar for your mortgage trust deed or contract you indicated that you could give clients a quote within hours other documents included a mortgage purchase worksheet and a copy of a fee agreement contract you also provided a copy of an independent_contractor agreement which you plan to use in the mortgage part of your business operations you have not fully or clearly explained how independent contractors would be used in the context of your operations however in the agreement it is clearly stated that any contractual arrangement would be between the independent_contractor and you and fp in the commission agreement portion of the document the following is stated whereas fp is an entity primarily engaged in the business of securing real_estate financing for third parties in its capacity as a mortgage broker with regard to the independent_contractor it was stated that he she is in the business of soliciting applications from the general_public for the specific purpose of securing real_estate financing for its clients whether it be for the acquisition of the refinancing of real_estate in a questionnaire to be completed by potential independent contractors you asked the following question have you ever been involved with credit repair services you represented that each member of your staff would receive dollar_figure in annual compensation you indicated that your officers directors would receive compensation ranging from dollar_figure to dollar_figure you did not provide a description of their specific duties and responsibilities however in one of your letters to a potential client you identified one of fp’s owners as your marketing manager you indicated that under your state’s law employees are not required to be licensed bonded or insured although we requested information regarding substantive educational materials that you use in training your employees to counsel your clients you failed to provide any details in addition you failed to provide any information regarding seminars or workshops you will offer the general_public nor have you submitted any substantive educational materials used in any of your programs you provided budgets which included a copy of your form_990 for and a proposed budget for in your form_990 you listed in total expenses of this amount was for salaries other compensation and employee_benefits there were no entries for expenses attributable to charitable and or educational programs or materials your proposed budget for shows in expected expenses of this amount you expect to pay in employee salaries compensation and employee_benefits again there are no entries for expenses attributable to charitable and or educational programs or materials sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or community b the instruction of the public on subjects useful to the individual and beneficial to the in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on in 302_f2d_934 ct_cl the consumer credit counseling service of alabama is an umbrella organization made up budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting finally the court found that the law did not require that an organization must perform its did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members in revrul_80_287 1980_2_cb_185 a lawyer referral service that aids persons who do not have an attorney by helping them to select one was not entitled to exemption under sec_501 of the code although the service provides some public benefit its principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient substantive information regarding its activities and operations to establish entitlement to tax-exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo based on the information and documentation you provided we find that you do not meet the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes you failed to submit a conformed copy of your organizing document neither the charitable_trust document nor the charter document were properly executed and or filed with the proper state officials these documents are insufficient to create a legal entity accordingly we can only conclude that you are indistinguishable from fp and rather than replace it as a successor organization you are one and the same entity the information on the state website indicates that fp continues in operation as an active business an organization must establish through the administrative record that it operates as a further in the event one or the other of the organizing documents you submitted were sufficient to create a legal entity your stated organizational goal involving real_estate investment and small_business development does not state a purpose that is within sec_501 of the code these are commercial business purposes and both too broad and too vague to be considered charitable see sec_1_501_c_3_-1 of the regulations moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code you are primarily operated for the substantial non-exempt purpose of selling financial services including dmps and credit repair to the general_public you failed to submit sufficient evidence that your primary purpose is to provide financial education to individuals or to the general_public in that you do not have a tailored educational program with a structured educational methodology in place because the sale of financial services including dmps and credit repair will be your primary activity you must show that the sale of these services is incidental and integral to a substantial and substantive educational program sec_1_501_c_3_-1 financial counseling can be considered educational see revrul_69_441 and cccs of alabama supra however a single substantial non-exempt purpose is sufficient to preclude exemption regardless of the number of exempt purposes better business bureau of washington supra a inconsequential educational program will not overcome an substantial commercial purpose american institute for economic research you failed to provide any documentation that your dmp credit repair and or other financial services are an incidental adjunct to a substantial and substantive program of public education and individual counseling in fact you have provided no materials that indicate you will have a substantive on-going educational program directed to the individuals and families you serve in your dmp and credit repair programs you also provided no documentation that you have or plan to conduct credit counseling seminars and or workshops for the general community the only educational materials you provided are the promotional information on your website and mortgage purchase documents you and fp use to market your mortgage services over the internet you did not explain when where or how these materials would be used to educate individuals or families enrolled in your dmp or other financial services programs purposes within the meaning of sec_501 however you have not provided substantial evidence that you will restrict your dmp credit repair and other financial services to low-income customers if you do have low-income limits for participation in your dmp and other programs you have provided no evidence of the specific guidelines that participants will be required to meet you have provided no advertising materials stating that your services will be restricted to low-income individuals and or families in fact information you provided indicates that your services will be available to the general_public without regard to individual or family income because you are operated as an integral part of fp we further conclude that you are operated to further private financial interests of that business corporation and its owners you share a common website office space and you conduct your dmp and credit repair activities in the same premises it is not possible to distinguish your clients from those of fp you are similar to the nurses’ registry described in rev_rul in that one of your purposes is to enhance the business of a non-exempt entity also see 82_tc_196 in which the court found that the organization and the for- providing commercial services to a charitable_class for free would further charitable profit enterprise were so interrelated as to be functionally inseparable thus the organization did not operate exclusively for exempt_purpose but rather benefited the private interests of the for-profit owners in addition it is an inescapable conclusion that the income you generate inures directly to the benefit of fp and its owners the owners of fp have sole authority and control_over all of your decisions since you are an integral part of fp it is impossible for you to negotiate on an arms-length basis you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter attachment ftc facts for consumers date lois g lerner director exempt_organizations rulings agreements sincerely
